Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-19 are pending.  
Priority
Instant application 17156678, filed 01/25/2021 claims benefit as follows:

    PNG
    media_image1.png
    95
    402
    media_image1.png
    Greyscale
.
The priority document is not in English.

Information Disclosure Statement
All references from the IDS received 01/25/2021 have been considered unless marked with a strikethrough.
Restriction Election
In the response received 05/25/2022, Applicant elects group I claims 1-13 drawn to compounds without traverse.  
Claims 14-19 are withdrawn as not reading on the elected group.
With respect to the specie election, Applicant elects:

    PNG
    media_image2.png
    57
    596
    media_image2.png
    Greyscale

	According to Applicant claims 1, 2, 4, 6, 8-10, 12 and 13 read on the elected specie.

Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-10, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US-20210079025 (“the ‘025 publication”, priority date back to at least 03/07/2018).
This rejection relates to the elected specie.
The ‘025 publication teaches:

    PNG
    media_image3.png
    145
    290
    media_image3.png
    Greyscale
.  See also compound 2-7 with an ethylene diamine ligand.  
Further, the ‘025 publication teaches propylene diamine ligands:

    PNG
    media_image4.png
    110
    221
    media_image4.png
    Greyscale
.  This is the elected specie.
The ‘025 publication teaches aluminum nitride:
[0018] The solid substrate can be any solid material. These include for example metals, semimetals, oxides, nitrides, and polymers. It is also possible that the substrate is a mixture of different materials. Examples for metals are aluminum, steel, zinc, and copper. Examples for semimetals are silicon, germanium, and gallium arsenide. Examples for oxides are silicon dioxide, titanium dioxide, and zinc oxide. Examples for nitrides are silicon nitride, aluminum nitride, titanium nitride, and gallium nitride. Examples for polymers are polyethylene terephthalate (PET), polyethylene naphthalene-dicarboxylic acid (PEN), and polyamides.

	Further, the ‘025 publication teaches ammonia for example at [0074].

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20210079025 (“the ‘025 publication”, priority date back to at least 03/07/2018) in view of US-20150266904 (“the ‘904 publication”, made of record on the IDS).
The ‘025 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘025 publication fails to teach alkylamino ligands.
The ‘904 publication teaches for example:

    PNG
    media_image5.png
    122
    213
    media_image5.png
    Greyscale
.  See also compounds 1-8 at [0021] for example.
In this case relative to the numbering system in the instant claims, R1-R2 = Me, R3 = Alkyl, R4-R5 = alkyl amino.   These compounds are taught for use on thin films in CVD (abstract for example).  These compounds differ from the instant claims by a -CH2- (ethylene in the ‘904 publication versus a propylene in the instant claims).  Further, the ‘904 publication teaches that these compounds have good thermal stability at [0018] for example.
The ‘904 publication teaches aluminum nitride films:
[0060] Combined with appropriate selections of other precursors, a reactive gas, and film forming conditions, the thin film forming material of the invention provides a thin film of desired kind, such as metals, oxide ceramics, nitride ceramics, and glass. The thin films produced by the invention include an aluminum thin film, an aluminum nitride thin film, an aluminum oxide thin film, and a double or complex aluminum oxide thin

	The ‘904 publication teaches different gases such as ammonia and hydrazine:
[0048] Examples of the reactive gas that may be used if necessary include oxidizing gases, such as oxygen, ozone, nitrogen dioxide, nitrogen monoxide, water vapor, hydrogen peroxide, formic acid, acetic acid, and acetic anhydride; and reducing gases, such as hydrogen. Reactive gases that can be used to form a nitride film include organic amine compounds, such as monoalkylamines, dialkylamines, trialkylamines, and alkylenediamines; hydrazine and ammonia. One or more types of gases may be used.

Thus, the ‘904 publication teaches aluminum compounds in the same field of endeavor with alternative dialkylamino ligands versus hydride ligands.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one set of known ligands for another.  The primary reference teaches aluminum compounds having hydride ligands and the secondary reference teaches alternative ligands.  Substituting one set of known ligands for another would provide the instant compounds having diamino ligands. Further, one would expect success because the compounds in the secondary reference are homologues of the instant claims and thus one would expect similar properties.  This is supported by the utility in the same field of endeavor – ALD and the high thermal stability (‘904, [0018]).
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.
	Alternatively, it would have been prima facie obvious to one having ordinary skill in the art to substitute the hydride ligands with the alkylamino ligands in order to have the thermal stability as discussed in [0018] of the ‘904 publication. One skilled in the art would expect success because the compounds in the art are known for the same purpose and are structurally similar.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622